      Case 1:20-cv-11508-ADB Document 1 Filed 08/12/20 Page 1 of 8



                             U.S. DISTRICT COURT FOR THE
                             DISTRICT OF MASSACHUSETTS

                                 )
 NAUTILUS INSURANCE COMPANY,     )
                                 )
                 Plaintiff,      )
                                 )                              CIVIL ACTION NO.:
 v.                              )                                     20-
                                 )
 CLAUDEMIR DEARAUJO, ANDERSON G. )
 TEIXERIA AND S&J TREE SERVICE & )
 LANDSCAPE, INC.                 )
                                 )
                 Defendant.


                        COMPLAINT FOR DECLARATORY RELIEF


                               I. PRELIMINARY STATEMENT

       1.     This Complaint for Declaratory Relief seeks a determination of the rights and

responsibilities of the parties pursuant to a policy of insurance issued by the Plaintiff to S&J

Tree Service & Landscape, Inc. as regards a pending personal injury law suit that Claudemire

DeAraujo has brought against S&J Tree Service & Landscape, Inc. for injuries that he suffered

at a job site on December 30, 2015 while working for a subcontractor of S&J Tree Service &

Landscape, Inc. For the reasons detailed below, said claims are subject to an exclusion for

losses involving Contractors and Subcontractors (Form L282), and Nautilus should therefore

be relieved of any continuing duty to defend or otherwise providing coverage for Mr.

DeAraujo’s claims against its insured, S&J Tree Service & Landscaping, Inc.

                                   II. THE PARTIES

       2.     Nautilus Insurance Company is an insurance company incorporated in the State

of Arizona that maintains a principal place of business at 7233 East Butherus Drive in

Scottsdale, Arizona.


                                               1
      Case 1:20-cv-11508-ADB Document 1 Filed 08/12/20 Page 2 of 8



      3.     S&J Tree Service & Landscaping, Inc. is a Massachusetts corporation located

at 219 Union Street in Randolph, Massachusetts.

      4.     Claudemir DeAraujo resides at 27 Spooner Road in Plymouth, Massachusetts.

      5.     Anderson G. Teixeria resides at 141 Memorial Drive in Randolph,

Massachusetts.

                              III. JURISDICTION AND VENUE

      6.     This is an action for declaratory relief pursuant to 28 U.S.C. § 2201 et seq. The

Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a) because there is a

complete diversity of citizenship among the parties, and the amount in controversy, exclusive

of interest and costs, exceeds the sum of $75,000.00.

      7.     Venue is proper in this judicial district and division because defendants are both

located here and because the insurance policies that are at issue in this case were all issued

in Massachusetts.

                             IV. STATEMENT OF THE CLAIM

      Statement of the Facts

      8.     S&J Tree Service & Landscape, Inc. (hereafter “S&J Tree Service”) is a small

landscaping company that is jointly owned by Anderson G. Teixeira and another individual.

      9.     On or about December 30, 2015, an individual named Edward G. Daly hired

S&J Tree Service & Landscape, Inc. to remove a tree from a vacant lot on Truelson Drive in

Randolph, Massachusetts.

      10.    At the time, Teixeira was embroiled in a dispute with his co-owner which

prevented him from obtaining access to S&J Tree Service’s own heavy equipment for

removing trees.



                                              2
      Case 1:20-cv-11508-ADB Document 1 Filed 08/12/20 Page 3 of 8



          11.   As a result, Teixeira was obliged to subcontract the work to a company known

as “Tree Brothers” that is owned by Luan de Souza.

       12.      Claudemir DeAraujo is a Brazilian national who emigrated to the United States

in November 2015.

       13.      At the time of the events in question, DeAraujo was living in the home of Luan

de Souza at 1 Rosemary Drive in Randolph, Massachusetts.

       14.      During November and December 2015, DeAraujo worked on several small jobs

for Tree Brothers, including the Daly job in Randolph on December 30.

       15.      DeAraujo was injured on December 30 when Anderson Teixeira, who was

winching up the felled tree, accidentally dropped it on DeAraujo, breaking his leg in three

places.

       16.      Following the accident, DeAraujo applied for and received worker’s

compensation benefits.

       17.      Because Tree Brothers’ coverage had lapsed, these benefits were paid by the

employer’s liability insurer for S&J Tree Services.

       18.      On October 17, 2017, DeAraujo filed suit against S&J Tree Service &

Landscape, Inc., Anderson Teixeira and Edward G. Daly in the Plymouth County Superior

Court.1

       19.      In his Complaint, DeAraujo alleges that each of the defendants “acted so

negligently at a construction site at Truelson Drive, Randolph, Massachusetts, so as to cause




1A true and accurate copy of the DeAraujo Complaint is attached as Exhibit A to this
Complaint.


                                               3
         Case 1:20-cv-11508-ADB Document 1 Filed 08/12/20 Page 4 of 8



the plaintiff to suffer, severe personal injuries, some or all of which may be permanent in

nature.”

         The Nautilus Insurance Policy

         20.   At the time of the events in question, S&J Tree Service & Landscaping, Inc. was

insured by Nautilus Insurance Company (hereafter “Nautilus”) under a commercial general

liability policy (Policy No. NN623574).2

         21.   Pursuant to the Insuring Agreement for this policy, Nautilus agreed to pay for

the defense of suits seeking damages on account of accidental bodily injury or property

damage as follows:

         COVERAGE A: Bodily Injury and Property Damage

         Insuring Agreement

         a.    We will pay those sums that the insured becomes legally obligated
               to pay as damages because of “bodily injury” or “property
               damage” to which this insurance applies. We will have the right
               and duty to defend the insured against any “suit” seeking those
               damages. However, we will have no duty to defend the insured
               against any “suit” seeking damages for “bodily injury” or “property
               damage” to which this insurance does not apply. We may, at our
               discretion, investigate any “occurrence” and settle any claim or
               “suit” that may result…

         b.    This insurance applies to "bodily injury" and "property damage"
               only if:

               (1)    The "bodily injury" or "property damage" is caused by an
                      "occurrence" that takes place in the "coverage territory”.

               (2)    The "bodily injury" or "property damage" occurs during the
                      policy period; and

               (3)    Prior to the policy period, no insured listed under Paragraph
                      1. of Section II - Who Is An Insured and no "employee"
                      authorized by you to give or receive notice of an
                      "occurrence" or claim, knew that the "bodily injury" or

2   A true and accurate copy of Policy NN623574 is attached as Exhibit B to this Complaint.
                                                4
      Case 1:20-cv-11508-ADB Document 1 Filed 08/12/20 Page 5 of 8



                      "property damage" had occurred, in whole or in part. If such
                      a listed insured or authorized "employee" knew, prior to the
                      policy period, that the "bodily injury" or "property damage"
                      occurred, then any continuation, change or resumption of
                      such "bodily injury" or "property damage" during or after the
                      policy period will be deemed to have been known prior to
                      the policy period.

       c.      "Bodily injury" or "property damage" which occurs during the
              policy period and was not, prior to the policy period, known to have
              occurred by any insured listed under Paragraph 1. of Section II -
              Who Is An Insured or any "employee" authorized by you to give or
              receive notice of an "occurrence" or claim, includes any
              continuation, change or resumption of that "bodily injury" or
              "property damage" after the end of the policy period.

       d.     "Bodily injury" or "property damage" will be deemed to have been
              known to have occurred at the earliest time when any insured listed
              under Paragraph 1. of Section II - Who Is An Insured or any
              "employee" authorized by you to give or receive notice of an
              "occurrence" or claim:

              (1)     Reports all, or any part, of the "bodily injury" or "property
                      damage" to us or any other insurer;

              (2)     Receives a written or verbal demand or claim for damages
                      because of the "bodily injury" or "property damage"; or

              (3)     Becomes aware by any other means that "bodily injury" or
                      "property damage" has occurred or has begun to occur…

       22.    This grant of insurance coverage is subject to various exclusions in the main

body of the policy.

       23.    Exclusion D states this policy does not apply to:

              Any obligation of the insured under a workers’ compensation,
              disability benefits or unemployment compensation law or any
              similar law.

       24.    Exclusion E in the main body of the policy states this policy does not apply to:

              “Bodily injury” to:
              (1)     An “employee” of the insured arising out of and in the
                      course of:


                                                5
      Case 1:20-cv-11508-ADB Document 1 Filed 08/12/20 Page 6 of 8



                   (a)   Employment by the insured; or

                   (b)   Performing duties related to the conduct of the
                         insured’s business; or

            (2)    The spouse, child, parent, brother or sister of that
                   “employee” as a consequence of Paragraph (1) above.

            This exclusion applies:

            (1)    Whether the insured may be liable as an employer or in
                   any other capacity; and

            (2)    To any obligation to share damages with or repay
                   someone else who must pay damages because of the
                   injury.

            This exclusion does not apply to liability assumed by the insured
            under an “insured contract”

      The policy defines the term “employee” as follows:

            “Employee” includes a “leased worker”. “Employee” does not
            include a “temporary worker”.

            Leased worker” means a person leased to you by a labor leasing
            firm under an agreement between you and the labor leasing firm,
            to perform duties related to the conduct of your business. “Leased
            worker” does not include a “temporary worker”.

            Temporary worker” means a person who is furnished to you to
            substitute for a permanent “employee” on leave or to meet
            seasonal or short-term workload conditions.

      25.   Additionally, certain exclusions are contained in endorsements that were

attached to the main body of the policy, including a Contractors and Subcontractors

Endorsement (Form L282) which states that:

            EXCLUSION—CONTRACTORS AND SUBCONTRACTORS

            This insurance does not apply to “bodily injury,” or “property
            damage”, "personal and advertising” or medical payments arising
            out of work performed by any contractor or subcontractor whether
            hired by or on behalf of any insured, or any acts or omissions in
            connection with the general supervision of such work.


                                             6
       Case 1:20-cv-11508-ADB Document 1 Filed 08/12/20 Page 7 of 8



       Nautilus’ Defense of Its Insured

       26.    Upon receiving a copy of the DeAraujo Complaint from its insured’s broker,

Nautilus agreed to defend S&J Tree Service and Anderson G Teixeira and appointed the

Boyle Shaughnessy law firm to represent their interests.

       27.    As detailed in a March 23, 2018 reservation of rights letter to S&J Tree Service

and Mr. Teixeria, Nautilus reserved its rights with respect to whether it owed coverage for

Claudemire DeAraujo’s claim, citing Exclusions D and E in the main body of the CGL form,

an endorsement excluding coverage for punitive damages and the L282 Contractor and

Subcontractor exclusion endorsement.

       28.    The DeAraujo suit remains pending in the Plymouth Superior Court and is not

yet scheduled for trial.

                           V. CLAIM FOR DECLARATORY RELIEF

       29.    Nautilus, realleges and incorporates by reference the allegations contained in

Paragraphs 1-28 of its Complaint as if fully set forth herein.

       30.    The Contractors and Subcontractors Endorsement (Form L282) in the Nautilus

Policy states that:

              This insurance does not apply to “bodily injury,” or “property
              damage”, "personal and advertising” or medical payments arising
              out of work performed by any contractor or subcontractor whether
              hired by or on behalf of any insured, or any acts or omissions in
              connection with the general supervision of such work.

       31.    Claudemire DeAraujo suffered injury while working as an employee of a

contractor (Tree Brothers) that was hired by the named insured (S&J Tree Service &

Landscaping).

       32.    Because the L282 endorsement applies to these claims, Nautilus has no duty

to defend or otherwise afford coverage for them and a judgment should enter relieving if of

                                                7
      Case 1:20-cv-11508-ADB Document 1 Filed 08/12/20 Page 8 of 8



any continuing participation in the defense of its policyholder S&J Tree Service &

Landscaping, Inc. or Anderson G. Teixeira

      WHEREFORE, the Plaintiff Nautilus Insurance Company respectfully requests that this

Honorable Court declare and adjudicate the rights, duties and responsibilities of the parties

under the terms and provisions of Policy No. NN623574 and issue a judicial declaration that

this policy does do not provide coverage for claims that Claudemir DeAraujo has brought

against S&J Tree Service and Landscaping, Inc. and Anderson G. Teixeira and that Nautilus

therefore has neither a duty to defend S&J Tree Service and Landscaping, Inc. or Anderson

G. Teixeira, nor a duty to indemnify them for any settlement or judgment for Claudemir

DeAraujo and for other and further relief as this Honorable Court deems just and proper.

                                                  PLAINTIFF,
                                                  NAUTILUS INSURANCE COMPANY

                                                  By its attorney,


                                            By: /s/ Michael Aylward
                                                Michael F. Aylward, BBO #024850
                                                MORRISON MAHONEY LLP
                                                250 Summer Street
                                                Boston, MA 02210
                                                Tel: (617) 439-7556
                                                Fax: (617) 342-4913
                                                maylward@morrisonmahoney.com


Dated: August 12, 2020




                                              8
